GRAVES, J.
(dissenting). — I dissent from the order and judgment in this case awarding the peremptory writ of mandamus. Under the opinion of the majority of this court in State ex rel. Schmoll v. Drabelle et al., 261 Mo. 515, the writ should go, but I do not agree to that opinion. By that opinion the Act of 1913 prohibiting fusion of political parties was declared unconstitutional. In that my brothers were wrong. By that opinion they emasculated from the Constitution one whole section thereof. Section 37 of article 4 of the Constitution clearly makes the Legislature the forum in which to determine the question as to whether or not all legal and constitutional steps have been taken in the passage of a bill. By this section the determination of this question is taken away from the courts. Grant it that section 31 of the same article requires that a ma*229jority of the members shall vote for a bill before it shall become a law, and that the names of those voting for and against it shall be spread of record, yet under section 37, supra, the legislative body determines for itself whether or not these things have been done in the passage of the bill. If such body says, by the signing of the bill in the presence of the body, without objection, that such things duly appear, that is the end of the matter, and this and no other court can go behind such solemn judgment of the legislative body.
Under this view of the law the anti-fusion statute is a valid and binding statute, and for that reason this writ of mandamus should be denied. Vide dissenting opinion in State ex rel. Schmoll v. Drabelle et al., supra.
Woodson, J., concurs in these views.